UNITED STATES DISTRICT COURT                               For Online Publication Only
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
JOHN PAUL RUSSO,

                          Plaintiff,

        -against-                                          MEMORANDUM & ORDER
                                                           18-cv-5472 (JMA) (AKT)
POM RECOVERIES, INC.,

                           Defendant.
-------------------------------------------------------X
APPEARANCES:
                                                                           FILED
Edward B. Geller, Esq., P.C.                                               CLERK
15 Landing Way                                                   4/8/2020 12:59 pm
Bronx, NY 10464
                                                                    U.S. DISTRICT COURT
      Attorney for Plaintiff
                                                               EASTERN DISTRICT OF NEW YORK
                                                                    LONG ISLAND OFFICE
Robert L. Arleo, Esq. P.C.
380 Lexington Avenue, 17th Floor
New York, New York 10168
       Attorney for Defendant

AZRACK, United States District Judge:

        Plaintiff John Paul Russo (“Plaintiff”) commenced this action in State Court by filing a

Complaint dated March 19, 2018, and serving defendant POM Recoveries, Inc. (“Defendant”) on

August 31, 2018. (See ECF No. 1.) The Complaint alleges that Defendant violated the Federal

Fair Debt Collection Practices Act (“FDCPA”), 15.U.S.C. § 1692 et. seq. (Id.) Accordingly,

Defendant removed this case to the Eastern District of New York on September 28, 2018 pursuant

to 28 U.S.C. § 1441 because this Court has federal question jurisdiction under 28 U.S.C. § 1331.

(Id.) Defendant quickly filed an Answer, (ECF No. 5), and sought leave to file a motion for

summary judgment, prior to any discovery. (ECF No. 6.) The Court then held a pre-motion

conference and when the parties could not resolve the case, issued a briefing schedule. (ECF No.

9.) Defendant’s motion for summary judgment is now fully briefed. (ECF Nos. 11, 12, 13.)
         Plaintiff claims that Defendant communicated with a third-party about a consumer debt

allegedly owed by Plaintiff, in violation of Section 1692(c) of the FDCPA. (Complaint ¶¶ 8–13,

15–16, ECF No. 1-2.) Specifically, as part of Defendant’s effort to collect this debt, Plaintiff

claims that Defendant left a voice message on a cell phone that did not belong to Plaintiff, and it

was heard by the owner of the cell phone. (Pl.’s Rule 56.1 Counter-Stmt., ECF No. 12-2.)

Defendant, however, points to evidence showing that, when Plaintiff received the medical services

from South Nassau Communities Hospital (“SNCH”) that led to the alleged consumer debt,

Plaintiff signed an admissions form that stated:

         I have provided South Nassau Communities Hospital with my cell phone number.
         I agree that South Nassau Communities Hospital, its agents and contractors may
         contact me on that number using an automated telephone dialing system or
         prerecorded or artificial voice to discuss my account, including current and possible
         future services, customer service, billing and collections.

(Def.’s Rule 56.1 Stmt. ¶¶ 3–4, ECF No. 11-1; Ex. 1, ECF No. 11-2.) A second form included a

cell phone number provided by Plaintiff. 1 (Def.’s Rule 56.1 Stmt., ¶¶ 3, 5; Ex. 2, ECF No. 11-3;

Pl.’s Responses to Def.’s Rule 56.1 Stmt. ¶¶ 3, 5, ECF No. 12-1.) Defendant was eventually

retained by SNCH to collect the consumer debt allegedly owed by Plaintiff for medical services

rendered by SNCH and left the voice message at issue. (Def.’s Rule 56.1 Stmt., ¶¶ 1–2, 6; Pl.’s

Rule 56.1 Counter-Stmt. ¶ 1.) Plaintiff claims he is not the owner of the cell phone number to

which the message was left. (Pl.’s Rule 56.1 Counter-Stmt. ¶¶ 1–3.)

         Defendant’s only argument in support of its motion for summary judgment is that the voice

message at issue did not violate the FDCPA because Plaintiff expressly consented to be contacted



1
   Plaintiff has not created a disputed issue of material fact regarding whether he signed the admission forms. In his
response to Defendant’s Rule 56.1 Statement, Plaintiff indicated he does not recall signing the two forms but does not
contest that his signature appears on the forms or that the form attached as Exhibit 2 sets forth Plaintiff’s purported
cell phone number. (Def.’s Rule 56.1 Stmt. ¶¶ 3, 5; Pl.’s Responses to Def.’s Rule 56.1 Stmt. ¶¶ 3, 5.) Nor does
Plaintiff expressly deny signing the forms. Plaintiff’s mere inability to recall signing these document does not create
a factual dispute on that issue.

                                                          2
on his cell phone by “agents and contractors” of SNCH. In support, Defendant cites Reyes v.

Lincoln Auto. Fin. Servs., 861 F.3d 51 (2d Cir. 2017), which holds that under the Telephone

Consumer Protection Act (“TCPA”) a consumer cannot unilaterally revoke his consent to be called

on his cell phone when that consent forms part of a bargained-for exchange. The plaintiff in Reyes

leased an automobile from the defendant, and the lease contract included an express provision

consenting to be contacted by prerecorded or artificial voice messages. The plaintiff then tried to

revoke his consent to be contacted by allegedly sending a letter to the defendant. However, the

Second Circuit determined that, since the lease contract was a bargained-for exchange, the consent

was not provided “gratuitously.” Accordingly, based on the common law meaning of consent, the

Second Circuit held that the plaintiff’s consent to be contacted could not be unilaterally revoked.

       Reyes does not entitle Defendant to summary judgment. First, Plaintiff does not contend

that he withdrew consent previously given. More critically, the TCPA explicitly prohibits certain

types of calls “without the prior express consent of the called party.” 47 U.S.C. § 227. By contrast,

the FDCPA provision regarding third party communications and consent states:

       Except as provided in section 1692b of this title, without the prior consent of the
       consumer given directly to the debt collector, or the express permission of a court
       of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment
       judicial remedy, a debt collector may not communicate, in connection with the
       collection of any debt, with any person other than the consumer, his attorney, a
       consumer reporting agency if otherwise permitted by law, the creditor, the attorney
       of the creditor, or the attorney of the debt collector..

15 U.S.C. § 1692c(b) (emphasis added). Here, Plaintiff did not provide any consent, in connection

with the collection of a debt, directly to Defendant, the debt collector. The only consent Plaintiff

provided was to SNCH. Thus, even if the meaning of the term “consent” addressed by Reyes in

the TCPA context might have some relevance to cases in the FDCPA context, it is not relevant

here and does not entitle Defendant to summary judgment.



                                                 3
       Summary judgment is only appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Here, Defendant has not established entitlement to judgment as a matter of law

because the sole argument advanced by Defendant is meritless. While the Court is not necessarily

convinced that there was an FDCPA violation here (or, if there was, that no affirmative defenses

apply), the Court cannot grant summary judgment on the basis presented by Defendant.

Accordingly, Defendant’s motion for summary judgment is DENIED.

SO ORDERED.

Dated: April 8, 2020
       Central Islip, New York

                                                             /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                4
